DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the communication(s) filed on 04/08/2021.
Claim(s) 1-30 is/are currently presenting for examination.
Claim(s) 1, 10, 16 and 25 is/are independent claim(s).
Claim(s) 1-30 is/are rejected.
This action has been made NON-FINAL.


Response to Arguments
Applicant's arguments filed on 04/08/2021 have been considered but are moot in view of the new ground(s) of rejection.
The Terminal Disclaimer filed on 04/08/2021 is acknowledged and is approved. Therefore, the double patenting rejections for 1-30 are withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US_20130155847_A1_Li.
As per claim 1, Li teaches a method for wireless communications by a network entity comprising: providing configuration information to a user equipment (UE) indicating a sequence of target beams (Li figure 7 step 711, and paragraph 97, wherein a serving base station, BS, sends information of a set of beam identifiers to a mobile station MS) and timing information to try each target beam in the sequence of target beams (Li paragraph 97 and 100, wherein “…The message can also include when the specified TX beam IDs will be used (e.g., after how many subframes, frames, superframes, etc., or at which subframe, frame, superframe, etc., the switch will occur)…”; and attempting to communicate with the UE using one or more of the target beams according to the timing information, in response to a beam failure recovery request from the UE (Li paragraph 100, wherein “The BS uses the TX beam IDs at the specified time to send information to the MS…” Furthermore, as anticipated on paragraph 0085 and on figure 7, step 709, the described procedure is performed to recover a lost or broken link. And paragraph 114, “If certain conditions are met, the MS selects other beams within the cell… the number of NACKs is greater than a threshold, and other beams are better… The MS then sends a request to the BS or the network regarding the beam switching…”, wherein the “request” is analogous to the claimed “beam failure recovery request”)
As per claim 2, Li discloses the method of claim 1, wherein the network entity provides the configuration information in a beam switch signal (Li paragraph 97, wherein the set of beam IDs are included in a message for switching the beam).
As per claim 3, Li disclose the method of claim 1, further comprising: communicating using at least one target beam from the sequence of target beams indicated in the configuration information (Li figure 7, Step 713 and paragraph 100, “The BS uses the TX beam IDs at the specified time to send information to the MS…").
As per claim 4, Li discloses the method of claim 1, further comprising: configuring the UE to generate a measurement report (Li figure 7, steps 705 and 707 and paragraph 95: "In operation 705, the MS performs the measurement, and in operation 707, the MS sends the measurement report to the BS or the network").
As per claim 5, Li discloses the method of claim 1, further comprising: communicating using at least one target beam from the sequence of target beams based on a measurement report received from the UE (Li paragraph 96, "If certain conditions are met, the BS selects other beams within the cell for the MS (operation 709). The conditions may include, for example, that the number of NACKs is greater than a threshold, and other beams are better (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement report”).
As per claim 6, Li discloses the method of claim 5, wherein the measurement report comprises at least a beam reference signal that indicates a received power of one or more beam pairs (Li paragraph 96, "If certain conditions are met, the BS selects other beams within the cell for the MS (operation 709). The conditions may include, for example, that the number of NACKs is greater than a threshold, and other beams are better (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement report”).
As per claim 7, Li discloses the method of claim 1, wherein the timing information include one or more different timers after an expiration of which the UE will start an SR or RACH procedure for beam recovery (Li paragraph 97, “…The message can also include when the specified TX beam IDs will be used (e.g., after how many subframes, frames, superframes, etc., or at which subframe, frame, superframe, etc., the switch will occur)…”).
As per claim 8, Li discloses the method of claim 1, wherein the timing information indicates specific times to try each target beam (Li paragraph 97, “…The message can also include when the specified TX beam IDs will be used (e.g., after how many subframes, frames, superframes, etc., or at which subframe, frame, superframe, etc., the switch will occur)…”).
As per claim 9, Li discloses the method of claim 1, wherein the network entity is a NodeB (Li paragraph 97, the Base station BS can be a NodeB in LTE (paragraph 29)).
As per claim 10, Li discloses the limitations as set forth in claim 1.
As per claim 11, Li discloses the method of claim 10, further comprising: transmitting an acknowledgement to the network entity that the configuration information was received (Li figure 7 step 715, and paragraph 100, "…the MS may send a confirmation that the MS receives the message about the BS TX control beam switch (operation 715)…").
As per claim 12, Li discloses the method of claim 10, wherein attempting to communicate comprises: generating a measurement report based on received transmissions; and transmitting the measurement report to the network entity (Li figure 7 step 715, and paragraph 100, "…the BS can use the TX beam IDs to send information to the MS, after the BS receives the confirmation. The MS can then communicate with the BS at the new BS TX beam. The MS can perform measurement when needed”).
As per claim 13, Li discloses the limitations as set forth in claim 6.
As per claim 14, Li discloses the limitations as set forth in claim 7.
As per claim 15, Li discloses the limitations as set forth in claim 8.
As per claim 16, Li discloses the limitations as set forth in claim 1, and Li further the timing information including at least one timer (Li paragraphs 173-174); and a memory coupled to the processor (Li paragraphs 5-6).
As per claim 25, Li discloses the limitations as set forth in claim 16.

Regarding claims 17-24 and 26-30, Li discloses the limitations as set forth in claims 2-9 and 11-15 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471